            Case MDL No. 2928 Document 235 Filed 02/05/20 Page 1 of 6



                            UNITED STATES JUDICIAL PANEL
                                         on
                              MULTIDISTRICT LITIGATION


IN RE: HOTEL INDUSTRY SEX TRAFFICKING LITIGATION                                     MDL No. 2928


                                ORDER DENYING TRANSFER


         Before the Panel: Plaintiffs in six actions move under 28 U.S.C. § 1407 to centralize this
litigation in the Southern District of Ohio.1 This litigation consists of 21 actions pending in 12
districts, as listed on Schedule A. Since the filing of the motion for centralization, the Panel has
been notified of 17 related actions. Plaintiffs in all actions allege that they are victims of sex
trafficking that occurred at hotel properties located across the country and that the involved hotel
defendants are liable for damages under the Trafficking Victims Protection Reauthorization Act of
2008 (“TVPRA”), 18 U.S.C. §1595, and, in some instances, state law.

        Responding plaintiffs in five actions on the motion and six potential tag-along actions
support centralization, but disagree on the appropriate transferee district, variously proposing
the Southern District of Ohio, the Southern District of Texas, the Eastern District of New York, and
the District of Minnesota as their preferred or alternative choice. Plaintiffs in four actions on the
motion oppose centralization and, alternatively, request the Northern District of Georgia. Nineteen
anti-sex trafficking organizations provided their views in two amicus briefs – one opposing
centralization, and the other supporting centralization.2

        The defendants are mainly hotel brand franchisors, franchisees, other individual hotel owners
and operators, and related entities. Of the 45 responding defendants, 38 defendants oppose
centralization,3 including brand defendants Best Western, Choice, Extended Stay America, Hilton,

       1
               The motion for centralization states that movants are plaintiffs in seven actions, but
the list of movants – both the original and amended version – identifies six actions.
       2
             Amici opposing centralization are: 4Sarah, Divas Who Win Freedom Center, Georgia
Cares, House of Cherith, House of Hope, International Human Trafficking Institute, Out of
Darkness, Rescuing Hope, Street Grace, Sunrise Ministries, Wilbanks Child Endangerment and
Sexual Exploitation Clinic, and youthSpark. Amici supporting centralization are: Awaken,
Empower Her Network, More Too Life, Inc., National Center on Sexual Exploitation, World
Without Exploitation, Justice Restoration Center, and Trafficking Law Center.
       3
              Best Western International, Inc. (“Best Western”); Choice Hotels International, Inc.,
sued as Choice Hotels Corporation, Comfort Inn, and Econo Lodges of America, Inc. (“Choice”);
Extended Stay America, Inc., ESA Management, LLC, ESA P Portfolio, LLC, and ESA P Portfolio
Operating Lessee (together, “Extended Stay America”); Hilton Worldwide Holdings Inc., Hilton
Domestic Operating Company Inc., Hilton Franchise Holding LLC, and Hilton Management LLC
(“Hilton”); Hyatt Corporation and Hyatt House Franchising, LLC (“Hyatt”); Marriott International,
            Case MDL No. 2928 Document 235 Filed 02/05/20 Page 2 of 6



                                                  -2-

Hyatt, Inter-Continental, Marriott, and Wyndham. In the event that centralization is granted over
their objections, they variously suggest the Southern District of Texas, the Northern District of
Georgia, the Southern District of Ohio, the Northern District of California, and the District of
Massachusetts.4 Six defendants take no position on centralization and, in the alternative, suggest the
Northern District of Georgia.5 One defendant, Red Roof Asset, LLC, supports centralization in
the Northern District of Georgia.

         On the basis of the papers filed and the hearing held, we conclude that centralization will not
serve the convenience of the parties and witnesses or further the just and efficient conduct of
the litigation. Movants rely on broad similarities among the actions to support their request for
centralization, emphasizing similar alleged failures by hotels to prevent sex trafficking and the
importance of corporate responsibility. More specifically, they argue that all plaintiffs were victims
of commercial sex trafficking at one or more hotels, that defendants knew or should have known that
plaintiffs were being trafficked, and that defendants participated and knowingly financially benefitted
by renting rooms to the alleged traffickers in violation of the TVPRA. We recognize the seriousness
of these allegations and are sympathetic to counsel’s concern for the fair treatment of victims. But
the concerns they have raised do not satisfy the requirements of Section 1407. The vast majority of
actions involve different hotels, with the sole exception of the four Jane Doe actions in the Northern
District of Georgia.6 Apart from the Georgia actions, each action involves different alleged
sex trafficking ventures, different hotel brands, different owners and employees, different geographic
locales, different witnesses, different indicia of sex trafficking, and different time periods. Thus,



Inc. (“Marriott”); Inter-Continental Hotels Corporation (“Inter-Continental”); Wyndham Hotels &
Resorts, Inc., Wyndham Franchisor, LLC, Ramada Worldwide Inc., Microtel Inns and Suites
Franchising, Inc., La Quinta Worldwide, LLC, and LQ Management, L.L.C. (“Wyndham”);
CorePoint Lodging Inc., CPLG Properties L.L.C., and CPLG HOL L.L.C. (“CorePoint”); Kuzzins
Buford, LLC; Laxmi Druid Hills Hotel, LLC; JHM Hotels Management, Inc.; Auro Hotels
Management, LLC; Jeet & JJ, LLC; 2014 SE Owner 5-Emory, LLC; Shahil LLC; Ambach Corp.;
Vahari Hotel, LLC; Columbus Hospitality, LLC; Hament Desai; VAD Property Management, LLC;
Buckeye Hospitality, Inc.; 2005 Investors LLC; and Craigslist, Inc.
        4
                Ambach Corp., a defendant in the District of Massachusetts Doe C.D. action, requests
that the state law claims in Doe C.D. be excluded from the proposed MDL if the actions are
centralized outside of Massachusetts.
        5
                These defendants are: Red Roof Inns, Inc.; FMW RRI NC, LLC; RRI III, LLC;
Westmont Hospitality Group, Inc.; WHG SU Atlanta LP; and Sub-Su Hotel GP, LLC. In their Panel
briefs, they supported centralization in the Northern District of Georgia. At oral argument, they
stated that they wish to withdraw the portion of their briefs supporting centralization, and clarified
that they now take no position but, in the event of an MDL, seek the Northern District of Georgia.
        6
               The Jane Doe actions in Georgia allege that plaintiffs were trafficked at a total of ten
hotels in the Atlanta area. Some of those hotels are named in multiple actions, and two hotels are
named in all four actions. These four actions already are being coordinated before a single judge.
            Case MDL No. 2928 Document 235 Filed 02/05/20 Page 3 of 6



                                                  -3-

unique issues concerning each plaintiff’s sex trafficking allegations predominate in these actions.7
Indeed, there is no common or predominant defendant across all actions, further indicating a lack
of common questions of fact.

         Plaintiffs contend that the assertion of a common claim for relief under the TVPRA is
sufficient to warrant centralization as there are common questions as to the statute’s interpretation,
particularly as to the scope of the brand defendants’ duties under the TVPRA and the standard for
liability. But “[c]ommon legal questions are insufficient to satisfy Section 1407’s requirement of
common factual questions.”8

        Plaintiffs also assert that the number of actions is likely to expand substantially, referring to
potentially 1,500 additional actions. But the mere possibility of additional actions does not support
centralization, even where thousands of actions are predicted.9 Moreover, our decision to deny
centralization in this matter is not based on an insufficient number of actions, but rather the lack of
common factual questions in this litigation.

        In these circumstances, informal coordination is preferable to address any overlapping pretrial
proceedings. The record before us indicates such coordination is practicable. For example, where
multiple related actions are pending in a single district, the parties may request that the actions be
organized before a single judge, as has occurred in the Southern District of Ohio and the Northern
District of Georgia. Several of the brand defendants support informal coordination, suggesting that
the parties could stipulate that discovery in one action may be used in other actions where the same
brand is involved. Additionally, there are a limited number of overlapping plaintiffs’ counsel in the
majority of actions before the Panel, making them well-positioned to facilitate informal coordination.

        7
                For example, the Southern District of Ohio T.S. action alleges that the trafficking took
place at two hotels in Ohio – a Super 8 (a Wyndham brand hotel) and a Holiday Inn (an
Inter-Continental brand hotel), whereas the Northern District of New York V.G. action alleges that
the trafficking took place in New York at a Motel 6 (a G6 Hospitality brand) and the Southern
District of Texas L.W. action alleges that the trafficking took place in Houston at a Hilton hotel.
Given the different locales, hotel properties, and defendants in these and other actions, the factual
issues are highly unlikely to overlap.
        8
                See, e.g., In re ABA Law School Accreditation Litig., 325 F. Supp. 3d 1377, 1378
(J.P.M.L. 2018) (denying centralization of three actions bringing nearly identical legal challenges
to certain ABA standards governing law school accreditation); In re SFPP, LP., R.R. Prop. Rights
Litig., 121 F. Supp. 3d 1360, 1361 (J.P.M.L. 2015) (denying centralization where the “key issue” in
the litigation was “legal in nature,” observing that “[s]eeking a uniform legal determination . . .
generally is not a sufficient basis for centralization.”)
        9
               See, e.g., In re Route 91 Harvest Festival Shootings in Las Vegas, Nevada, on
October 1, 2017, 347 F. Supp. 3d 1355, 1358 (J.P.M.L. 2018) (explaining that the Panel generally
“does not take into account the mere possibility of future filings when considering centralization”
where defendant argued that it had received pre-litigation letters from 63 attorneys representing
2,462 individuals and one attorney claimed that 22,000 lawsuits were expected).
    Case MDL No. 2928 Document 235 Filed 02/05/20 Page 4 of 6



                                      -4-

IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.




                                PANEL ON MULTIDISTRICT LITIGATION




                                               Karen K. Caldwell
                                                   Chair

                            Ellen Segal Huvelle          R. David Proctor
                            Catherine D. Perry           Nathaniel M. Gorton
                            Matthew F. Kennelly          David C. Norton
        Case MDL No. 2928 Document 235 Filed 02/05/20 Page 5 of 6




IN RE: HOTEL INDUSTRY SEX TRAFFICKING LITIGATION                  MDL No. 2928


                                       SCHEDULE A

           Northern District of Georgia

     DOE 1 v. RED ROOF INNS, INC., ET AL., C.A. No. 1:19-03840
     DOE 2 v. RED ROOF INNS, INC., ET AL., C.A. No. 1:19-03841
     DOE 3 v. RED ROOF INNS, INC., ET AL., C.A. No. 1:19-03843
     DOE 4 v. RED ROOF INNS, INC., ET AL., C.A. No. 1:19-03845
     H.M. v. RED LION HOTELS CORPORATION, ET AL., C.A. No. 1:19-04859

           District of Massachusetts

     DOE C.D. v. R-ROOF ASSET, LLC, ET AL., C.A. No. 1:19-11192

           Eastern District of Michigan

     H.G. v. MARRIOTT INTERNATIONAL, INC., ET AL., C.A. No. 4:19-13622

           District of New Hampshire

     K.B. v. INTER-CONTINENTAL HOTELS CORPORATION, ET AL.,
            C.A. No. 1:19-01213

           Eastern District of New York

     S.J. v. CHOICE HOTELS CORPORATION, ET AL., C.A. No. 1:19-06071

           Northern District of New York

     V.G. v. G6 HOSPITALITY, LLC, C.A. No. 1:19-01520

           Southern District of Ohio

     H.H. v. G6 HOSPITALITY LLC, ET AL., C.A. No. 2:19-00755
     M.A. v. WYNDHAM HOTELS & RESORTS, INC., ET AL., C.A. No. 2:19-00849
     DOE S.W. v. LORAIN-ELYRIA MOTEL, INC., ET AL., C.A. No. 2:19-01194
     T.S. v. INTERCONTINENTAL HOTELS GROUP, ET AL., C.A. No. 2:19-02970
     A.C. v. RED ROOF INNS, INC., ET AL., C.A. No. 2:19-04965
     C.T. v. RED ROOF INNS, INC., ET AL., C.A. No. 2:19-05384
   Case MDL No. 2928 Document 235 Filed 02/05/20 Page 6 of 6



                                     - A2 -

      District of Oregon

B. v. HILTON WORLDWIDE HOLDINGS, INC., ET AL., C.A. No. 3:19-01992

      Eastern District of Pennsylvania

A.B. v. MARRIOTT INTERNATIONAL, INC., C.A. No. 2:19-05770

      Southern District of Texas

L.W. v. HILTON WORLDWIDE HOLDINGS, INC., ET AL., C.A. No. 4:19-04172

      Eastern District of Virginia

A.D. v. WYNDHAM HOTELS AND RESORTS, INC., C.A. No. 4:19-00120

      Western District of Washington

M.L. v. CRAIGSLIST, INC., ET AL., C.A. No. 3:19-06153
